Per Curiam:
The Court of Appeals (229 N. Y. 631) having on October 19, 1920, affirmed the judgment of this court, reported in 190 Appellate Division, 388, sustaining the demurrer to the complaint herein without giving leave to amend, tho order appealed from is reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present &emdash; Clarke, P. J., Dowling, Smith and Page, JJ. Order reversed, with ton dollars costs and disbursements, and motion denied, with ten dollars costs.